139 F.3d 903
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Rodolfo Olarte BUENAFE;  Flordeliza Buenafe;  Maria MillizaBuenafe;  Ryan Kaliph Buenafe, Petitioners,v.Immigration and Naturalization Service, Respondent.
No. 97-70854.INS Nos. Azm-gaq-ajx Aeh-rsr-ytv Apf-rzk-pyw Atr-xya-muc.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 9, 1998**.Decided Feb. 23, 1998.

On Petition for Review of an Order of the Board of Immigration Appeals.
Before CANBY, LEAVY and SILVERMAN, Circuit Judges.


1
MEMORANDUM*


2
Rodolfo Olarte Buenafe and his wife and children, natives and citizens of the Philippines, petition pro se for review of the Board of Immigration Appeals' dismissal of their appeal from an immigration judge's decision denying their applications for asylum and withholding of deportation.1  We deny the petition for review.


3
The BIA's determination that Buenafe failed to establish past persecution or a well-founded fear of future persecution in the Philippines on account of his political opinion was supported by substantial evidence.  See INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992).  Because Buenafe failed to demonstrate a well-founded fear of persecution, he also failed to satisfy the higher standard required for withholding of deportation.  See Prasad v. INS, 47 F.3d 336, 340 (9th Cir.1995).


4
PETITION FOR REVIEW DENIED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 The asylum applications of Buenafe's wife and children are derivative of his application, so we will refer only to Mr. Buenafe's application.  We deny Buenafe's motion to reconsider the court's previous order denying his request for a stay of deportation